DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021, has been entered.
 
Claims 1, 10, 11, and 16 are amended.
Claims 1-5 and 8-20 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims under 35 USC §101, contending that the claims are not directed to an abstract idea.  The Examiner respectfully disagrees.  The claims are directed to generating a graph, which falls into the category of ‘certain methods of organizing human activity.’  Essentially, the claims recite rules that a human being would follow to generate a graph as a report of consumer behavior.  As such, the claims recite steps that attempt to manage personal behavior related to reporting and communication of information.  The Applicant compares the claims to the claims from SRI International, but the SRI claims involved a computer security technique that is rooted in computer technology.  In contrast, the present claims recite steps for generating a graph of consumer spend behavior.  The steps could be implemented mentally or on paper, but a general purpose computer is recited for implementation.  There is a distinct difference between improving the performance of a computer (or computer software) as a tool, and using a computer as a tool to implement an 
The Applicant additionally contends that the Office has mischaracterized the claims by stating that the claims are directed to generating a graph.   The Examiner respectfully disagrees.  The analysis provided below considers each and every element of the claims and concludes that each and every significant limitation of the claims is a step related to generating a graph of revenue patterns.  The analysis is not untethered from the claim language because all the limitations and elements of the claims were considered in the analysis.  
The Applicant additionally contends that the claims integrate the abstract idea into a practical application.  According to the Applicant, the statement of rejection is not supported by evidence or analysis.  In response, the Examiner points to the rejection, below, which lists each and every limitation of exemplary claim 1.  Each limitation is considered individually, and as a whole in arriving at the conclusion that the claims are directed to an abstract idea without significantly more.  Additional elements outside the scope of the abstract idea are also considered.   The additional considerations listed in MPEP §2106.05  – such as whether they claims provide an improvement to a technology or technical field – were applied. 
The Applicant further submits that the claims recite an improvement to a technology or technical field.  The Examiner respectfully disagrees.  Providing a graph of consumer spending behavior is a business method that could be implemented mentally or on paper.  No improvement to a technology or technical field is recited in the claims.  The Applicant submits that some of the recited limitations provide more than providing a graph.  Specifically, the Applicant points to the limitations for providing a basket data set, data mining, data extrapolation, a share of wallet model, and targeted offers, etc.  See Remarks p. 17.  IN response, the Examiner submits that all of those elements – the basket data set, data mining, data extrapolation, a share of wallet model, and targeted offers, etc.  – are all executed as steps 
The Applicant further contends that the proper 2B analysis was not applied.  According to the Applicant, the claims provide a combination of elements that are not routine or conventional.  See Remarks p. 18.  In response, the Examiner points out that the proper analysis under step 2B determines whether the claims recite significantly more than an abstract idea.  See MPEP §2106.05.  One of the considerations in the analysis is whether additional elements of the claims recite more than what is well-understood, routine, and conventional in the field.  See MPEP §2106.05(d).  It is self-evident that an abstract idea does not amount to significantly more than an abstract idea.  Any claim elements within the scope of the abstract idea – generating a graph – are part of the abstract idea.  Therefore, it is irrelevant whether those elements are well-understood, routine, and conventional.  Although the Applicant submits that the claims provide techniques for providing finer granularity and insight into consumer behavior trends, this alleged improvement is not apparent in the claims.  The Applicant reiterates that the claims recite steps that are non-conventional and non-generic, but a prior art analysis is separate and distinct from a subject matter eligibility analysis.  The claims do not recite an improvement to a technology or technical field, and they merely recite the use of generic computer hardware to implement an abstract idea.  Therefore, the claims are directed to an abstract idea without significantly more.
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §102/103 Rejections
The Applicant traverses the rejection of the independent claims as being obvious over Kara in view of DiGioacchino, Lee, and Leaute; contending that DiGioacchino does not teach or suggest: “requesting, by the expenditure tracking server, a plurality of basket data sets from the plurality of POS terminals via an application programming interface (API).”  A new search has 
The Kara and Lee references teach the language recited in the newly added limitations, as set forth in the rejection, below.
The rejection of the dependent claims stands or fall with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-5 and 8-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-5 and 8-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a graph (as evidenced by exemplary claim 1; “generating, by the expenditure tracking server, a graph”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  [1] “receiving . . . a time parameter,” [2] “receiving . . . a first category parameter set,” [3] “receiving . . . a second category parameter set,” [4] “receiving . . . a plurality of transaction authorization requests,” [5] “requesting . . . a plurality of basket data 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a method with servers in a network in claim 1; a non-transitory computer readable medium in claim 11; and a system with processors and a computer readable medium in claim 16). Step [12] is a tangential step that amounts to insignificant extrasolution activity because routing transaction authorization requests to a payment network is tangential to the inventive concept of generating a graph.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a method with servers in a network in claim 1; a non-transitory computer readable medium in claim 11; and a 
Furthermore, a claim element that is found to amount to insignificant extrasolution activity in part 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether the claim element amount to more than what is well-understood, routine, and conventional in the field.  The step of “routing . . . each of the plurality of transaction authorization requests to a corresponding payment network,” is well-understood, routine, and conventional, as evidenced by ¶[0053]-[0055] of US 2015/0170077 A1 to Kara et al. Kara describes the use of POS terminals to transmit transaction data within a network for payment processing.  Therefore, the recited routing limitation of independent claim 1 merely recites insignificant extrasolution activity that does not amount to significantly more than an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amendments in independent claims 1, 11, and 16 recite the language: “automatically transmitting, by the expenditure tracking server, a targeted offer to a first merchant and/or a second merchant.”  It is unclear why targeted offers would be sent to merchants, when they are intended for use by consumers and targeted to consumers.  See specification ¶[0034].  The language is indefinite.  Dependent claims 2-5, 8-10, 12-15, and 17-20 inherit the deficiency.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 11, 12, 15, 16, 17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2015/0170077 A1 to Kara et al. (hereinafter ‘KARA’) in view of US 2011/0231272 A1 to Englund et al. (hereinafter ‘ENGLUND’), US 2016/0117781 A1 to Lee et al. (hereinafter ‘LEE’) and US 2015/0073894 A1 to Leaute (hereinafter ‘LEAUTE’).

Claim 1 (Currently Amended)
KARA discloses a categorized consumer expenditure tracking method, the method comprising: 
receiving, by an expenditure tracking server implemented in an acquirer computing system (see ¶[0033]; a database server) and via a web portal (see ¶[0044]; a web server that hosts a web page accessible through a network.  See also ¶[0178]; a business portal dashboard), a time parameter, the time parameter defining a first time window and a second time window (see ¶[0089]; filter selections can comprise data associated with time.  See also ¶[0192]; a selected time period.  Examiner Note: due to the continuous nature of time, any particular time period also includes another window of time); 
receiving, by the expenditure tracking server and via the web portal, a first category parameter set, the first category parameter set defining a first merchant group and comprising a first merchant category code (see ¶[0078]; type of provisioning entity category can include a  and a first geographical parameter (see ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server and via the web portal, a second category parameter set, the second category parameter set defining a second merchant group comprising a second merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business) and a second geographical parameter (see again ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server (see ¶[0033] and [0042]; a database server executing an [sic] database query), via a communication circuitry (see ¶[0036], [0042]-[044], and [0062]; networking devices and communication devices and system components that communicate with other components of the system), a plurality of transaction authorization requests from a plurality of point of sale (POS) terminals associated with a plurality of merchants (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals), each of the plurality of transaction authorization requests comprising a transaction amount (see ¶[0043]; a computer system configured to execute software to receive consumer data and process it to determine the actual transaction amount of each transaction associated with the provisioning entity), a merchant category code (see ¶[0078; type of provisioning entity category can includes a merchant category code (“MCC”)), a time stamp (see ¶[0172]; a timestamp associated with the first interaction), and a geographical identifier (see ¶[0077]; provisioning entity location category can represent a location information of the provisioning entity).
KARA does not specifically disclose, but ENGLUND discloses, requesting, by the expenditure tracking server, a plurality of basket data sets from the plurality of POS terminals via an application programming interface (API) (see ¶[0029] and [0068]; the customer relationship management database includes purchase category and purchase data information.  Retail purchase servers operate communications protocols, including a POS web services API).

KARA further discloses executing, by the expenditure tracking server, a transaction mining based on the plurality of transaction authorization requests (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals); 
extrapolating, by the expenditure tracking server, transaction information associated with non-mined transactions (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities). 
KARA does not specifically disclose, but LEE discloses, generating, by the expenditure tracking server, a share of wallet model based on the plurality of transaction authorization requests and the extrapolated transaction information associated with the non-mined transactions (see ¶[0058]; share-of-wallet analysis indicates what percentage of spending done by a cardholder in a merchant category occurs with a specific merchant in that category.  See also abstract; payment card transaction data sets).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEE discloses matching payment account to mobile device to create profiles for accounts.  It would have been obvious for one of ordinary skill in the art to conduct analysis as taught by LEE in the system executing the method of DIGIOACCHINO with the motivation to analyze account profiles.
KARA further discloses classifying, by the share of wallet [sic] of the expenditure tracking server, at least a portion of the plurality of transaction authorization requests into the first merchant group and the second merchant group based on the first category parameter set and the second category parameter set, respectively (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business.  See also ¶[0119]; analyze information of a first entity and a second entity); 
outputting, by the share of wallet model of the expenditure tracking server, a first revenue pattern for the first merchant group based on the transaction amounts included in the transaction authorization requests classified in the first merchant group (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
outputting, by the share of wallet model of the expenditure tracking server, a second revenue pattern for the second merchant group based on the transaction amounts included in the transaction authorization requests classified in the second merchant group (see again ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
automatically transmitting, by the expenditure tracking server, a targeted offer to a first merchant and/or a second merchant (see ¶[0192] and [0196]; target specific customers.  Predict vacation patterns and develop targeting marketing.  See also ¶[0044] and [0053]; a server and e-commerce to market interactions.  Examiner Note: because targeted offers tend to be send to consumers/customer in the art, and sending a merchant an offer appears to be illogical and inconsistent with the specification (see Specification ¶[0001] and [0034]), ‘merchant’ is being interpreted as ‘consumer/customer for the purposes of claim interpretation);
routing, by the acquirer computing system, each of the plurality of transaction authorization requests to a corresponding payment network (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system); and
generating, by the expenditure tracking server, a graph plotting the first revenue pattern and the second revenue pattern over the first time window defined by the time parameter (see ¶[0133] and Fig. 12; use received input to compare performance of the first entity with that of the second entity using geographic, time, and transaction data). 
KARA does not specifically disclose, but LEAUTE discloses, visually differentiating, by the expenditure tracking server, the portion of the graph representative of the second time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the highlighting as taught by LEAUTE in the system executing the method of KARA to alert users to anomalies for further analysis.  
KARA further discloses displaying, by the expenditure tracking server and via the web portal, the graph (see again Fig. 12;.  See also ¶[0137]; display a comparison between a performance of the first entity with that of the second entity). 

Claim 2 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the method as set forth in claim 1.
KARA does not specifically disclose, but LEAUTE discloses, wherein the second time window is within the first time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary 

Claim 5 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the method as set forth in claim 1.
KARA further discloses wherein the acquirer computing system is configured to route each of the plurality of transaction requests received from the plurality of POS terminals to a corresponding payment network and/or issuer computing system (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system). 

Claim 11 (Currently Amended)
KARA discloses a non-transitory computer-readable medium for categorized consumer expenditure tracking, the non-transitory computer-readable medium storing instructions (see ¶[0016]; a computer readable medium) which, when executed by one or more processors, cause the one or more processors to perform a method comprising:
receiving, through by an expenditure tracking server implemented in an acquirer computing system (see ¶[0033]; a database server) and via interface comprising a web portal (see ¶[0044]; a web server that hosts a web page accessible through a network.  See also ¶[0178]; a business portal dashboard), parameters for a payment expenditure category, the parameters comprising a geographic parameter and a temporal a time parameter, the time parameter defining a first time window and a second time window (see ¶[0089]; filter selections can comprise data associated with time.  See also ¶[0192]; a selected time period.  Examiner Note: due to the continuous nature of time, any particular window of time also includes another window of time); 
receiving, by the expenditure tracking server and via the web portal, a first category parameter set, the first category parameter set defining a first merchant group and comprising a first merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business)  and a first geographical parameter (see ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server and via the web portal, a second category parameter set, the second category parameter set defining a second merchant group comprising a second merchant category code (see ¶[0089]; filter selections can comprise data associated with geographic) and a second geographical parameter (see again ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server via a communication circuitry (see ¶[0036], [0042]-[044], and [0062]; networking devices and communication devices and system components that communicate with other components of the system),, a plurality of transaction authorization requests from a plurality of point of sale (POS) terminals associated with a plurality of merchants (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals), each of the plurality of transaction authorization requests comprising a transaction amount (see ¶[0043]; a computer system configured to execute software to receive consumer data and process it to determine the actual transaction amount of each transaction associated with the provisioning entity),  a merchant category code (see ¶[0078; type of provisioning entity category can includes a merchant category code (“MCC”)), a timestamp (see ¶[0172]; a timestamp associated with the first interaction), and a geographical identifier (see ¶[0077]; provisioning entity location category can represent a location information of the provisioning entity).
requesting, by the expenditure tracking server, a plurality of basket data sets from the plurality of POS terminals via an application programming interface (API) (see ¶[0029] and [0068]; the customer relationship management database includes purchase category and purchase data information.  Retail purchase servers operate communications protocols, including a POS web services API).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. ENGLUND discloses a retail mobile point-of-sale software application with middleware software that includes purchase categories of sales data.  It would have been obvious to include the data and middleware as taught by ENGLUND in the system executing the method of KARA with the motivation to analyze business data.  
KARA further discloses executing, by the expenditure tracking server, a transaction mining based on the plurality of transaction authorization requests (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals); 
extrapolating, by the expenditure tracking server, transaction information associated with non-mined transactions (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
KARA does not specifically disclose, but LEE discloses, generating, by the expenditure tracking server, a share of wallet model based on the plurality of basket data sets and the plurality of transaction authorization requests and the extrapolated transaction information associated with non-mined transactions (see ¶[0058]; share-of-wallet analysis indicates what percentage of spending done by a cardholder in a merchant category occurs with a specific merchant in that category.  See also abstract; payment card transaction data sets).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEE discloses matching payment account to mobile device 
KARA further discloses classifying, by the share of wallet model of the expenditure tracking server, at least a portion of the plurality of transaction authorization requests into the first merchant group and the second merchant group based on the first category parameter set and the second category parameter set, respectively (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business.  See also ¶[0119]; analyze information of a first entity and a second entity); 
outputting, by the share of wallet model of the expenditure tracking server, a first revenue pattern for the first merchant group based on the transaction amounts included in the transaction authorization requests classified in the first merchant group (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
outputting, by the share of wallet model of the expenditure tracking server, a second revenue pattern for the second merchant group based on the transaction amounts included in the transaction authorization requests classified in the second merchant group (see again ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
automatically transmitting, by the expenditure tracking server, a targeted offer to a first merchant and/or a second merchant (see ¶[0192] and [0196]; target specific customers.  Predict vacation patterns and develop targeting marketing.  See also ¶[0044] and [0053]; a server and e-commerce to market interactions.  Examiner Note: because targeted offers tend to be send to consumers/customer in the art, and sending a merchant an offer appears to be illogical and inconsistent with the specification (see Specification ¶[0001] and [0034]), ‘merchant’ is being interpreted as ‘consumer/customer for the purposes of claim interpretation);
routing, by the acquirer computing system, each of the plurality of transaction authorization requests to a corresponding payment network (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system); 
generating, by the expenditure tracking server, a graph plotting the first revenue pattern and the second revenue pattern over the first time window defined by the time parameter (see ¶[0133] and Fig. 12; use received input to compare performance of the first entity with that of the second entity using geographic, time, and transaction data). 
KARA does not specifically disclose, but LEAUTE discloses, visually differentiating, by the expenditure tracking server, the portion of the graph representative of the second time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the highlighting as taught by LEAUTE in the system executing the method of KARA to alert users to anomalies for further analysis.  
KARA further discloses displaying, by the expenditure tracking server and via the web portal, the graph (see again Fig. 12;.  See also ¶[0137]; display a comparison between a performance of the first entity with that of the second entity). 

Claim 12 (Previously Presented) 
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the computer-readable medium as set forth in claim 11.
wherein the second time window is within the first time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the highlighting as taught by LEAUTE in the system executing the method of KARA to alert users to anomalies for further analysis.  

Claim 15 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the computer-readable medium as set forth in claim 11.
KARA further discloses wherein the acquirer computing system is configured to route each of the plurality of transaction requests received from the plurality of POS terminals to a corresponding payment network and/or issuer computing system (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system). 

Claim 16 (Currently Amended)
KARA discloses a system for consumer spend tracking, the system comprising: 
one or more processors (see ¶[0033]; a database server); and
a non-transitory computer readable medium having instructions stored thereon (see ¶[0016]; a computer readable medium) which when executed by at least one of the one or more processors cause the at least one of the one or more processors to perform a method comprising: 
receiving, by an expenditure tracking server implemented in an acquirer computing system (see ¶[0033]; a database server) and via a web portal (see ¶[0044]; a web server that hosts a web page accessible through a network.  See also ¶[0178]; a business portal dashboard), a time parameter, the time parameter defining a first time window and a second time window (see ¶[0089]; filter selections can comprise data associated with time.  See also ¶[0192]; a selected time period.  Examiner Note: due to the continuous nature of time, any particular time period also includes another window of time); 
receiving, by the expenditure tracking server and via the web portal, a first category parameter set, the first category parameter set defining a first merchant group and comprising a first merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business) and a first geographical parameter (see ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server and via the web portal, a second category parameter set, the second category parameter set defining a second merchant group comprising a second merchant category code (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business)  and a second geographical parameter (see again ¶[0089]; filter selections can comprise data associated with geographic): 
receiving, by the expenditure tracking server, via a communication circuitry (see ¶[0036], [0042]-[044], and [0062]; networking devices and communication devices and system components that communicate with other components of the system), a plurality of transaction authorization requests from a plurality of point of sale (POS) terminals associated with a plurality of merchants (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals), each of the plurality of transaction authorization requests comprising a transaction amount (see ¶[0043]; a computer system configured to execute software to receive consumer data and process it to determine the actual transaction amount of each transaction associated with the provisioning entity), a merchant category code (see ¶[0078; type of provisioning entity category can includes a merchant category code (“MCC”)), a time stamp (see ¶[0172]; a timestamp associated with the first interaction), and a geographical identifier (see ¶[0077]; provisioning entity location category can represent a location information of the provisioning entity). 
KARA does not specifically disclose, but ENGLUND discloses, requesting, by the expenditure tracking server, a plurality of basket data sets from the plurality of POS terminals via an application programming interface (API) (see ¶[0029] and [0068]; the customer relationship management database includes purchase category and purchase data information.  Retail purchase servers operate communications protocols, including a POS web services API).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. ENGLUND discloses a retail mobile point-of-sale software application with middleware software that includes purchase categories of sales data.  It would have been obvious to include the data and middleware as taught by ENGLUND in the system executing the method of KARA with the motivation to analyze business data.  
KARA further discloses executing, by the expenditure tracking server, a transaction mining based on the plurality of transaction authorization requests (see ¶[0053]; computing devices perform financial service interactions with consumers (e.g., Point of Sale (POS) terminals); 
extrapolating, by the expenditure tracking server, transaction information associated with non-mined transactions (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities). 
KARA does not specifically disclose, but LEE discloses, generating, by the expenditure tracking server, a share of wallet model based on the plurality of based data sets and the plurality of transaction authorization requests and the extrapolated transaction information associated with non-mined transactions; (see ¶[0058]; share-of-wallet analysis indicates 
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEE discloses matching payment account to mobile device to create profiles for accounts.  It would have been obvious for one of ordinary skill in the art to conduct analysis as taught by LEE in the system executing the method of DIGIOACCHINO with the motivation to analyze account profiles.
KARA further discloses classifying, by the share of wallet model of the expenditure tracking server, at least a portion of the plurality of transaction authorization requests into the first merchant group and the second merchant group based on the first category parameter set and the second category parameter set, respectively (see ¶[0078]; type of provisioning entity category can include a merchant category code to identify a business.  See also ¶[0119]; analyze information of a first entity and a second entity); 
outputting, by the share of wallet model of the expenditure tracking server, a first revenue pattern for the first merchant group based on the transaction amounts included in the transaction authorization requests classified in the first merchant group (see ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
outputting, by the share of wallet model of the expenditure tracking server, a second revenue pattern for the second merchant group based on the transaction amounts included in the transaction authorization requests classified in the second merchant group (see again ¶[0003]; identify patterns of behavior.  See also ¶[0176]-[0177]; predict a purchasing pattern of consuming entities); 
automatically transmitting, by the expenditure tracking server, a targeted offer to a first merchant and/or a second merchant (see ¶[0192] and [0196]; target specific customers.  Predict vacation patterns and develop targeting marketing.  See also ¶[0044] and [0053]; a Examiner Note: because targeted offers tend to be send to consumers/customer in the art, and sending a merchant an offer appears to be illogical and inconsistent with the specification (see Specification ¶[0001] and [0034]), ‘merchant’ is being interpreted as ‘consumer/customer for the purposes of claim interpretation);
routing, by the acquirer computing system, each of the plurality of transaction authorization requests to a corresponding payment network (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system); and
generating, by the expenditure tracking server, a graph plotting the first revenue pattern and the second revenue pattern over the first time window defined by the time parameter (see ¶[0133] and Fig. 12; use received input to compare performance of the first entity with that of the second entity using geographic, time, and transaction data). 
KARA does not specifically disclose, but LEAUTE discloses, visually differentiating, by the expenditure tracking server, the portion of the graph representative of the second time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the highlighting as taught by LEAUTE in the system executing the method of KARA to alert users to anomalies for further analysis.  
KARA further discloses displaying, by the expenditure tracking server and via the web portal, the graph (see again Fig. 12;.  See also ¶[0137]; display a comparison between a performance of the first entity with that of the second entity). 

Claim 17 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the system as set forth in claim 16.
KARA does not specifically disclose, but LEAUTE discloses, wherein the second time window is within the first time window (see ¶[0007] &[0026] and Fig. 4; allow further analysis of an automatically highlighted suspect anomaly).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEAUTE discloses automatic highlighting of anomalies in time series business data for further analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the highlighting as taught by LEAUTE in the system executing the method of KARA to alert users to anomalies for further analysis.  

Claim 20 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the system as set forth in claim 16.
KARA further discloses wherein the acquirer computing system is configured to route each of the plurality of transaction requests received from the plurality of POS terminals to a corresponding payment network and/or issuer computing system (see again ¶[0053]; computing devices that perform interactions with customers such as point of sale terminals and kiosks and are operated by employees.  See also ¶[0055]; a network to provide electronic communications to link provisioning entity analysis system and financial services system). 

Claims 3, 4, 8-10, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0170077 A1 to KARA et al., US 2011/0231272 A1 to ENGLUND et al., US 2016/0117781 A1 to LEE et al., and US 2015/0073894 A1 to LEAUTE as applied to 1 above, and further in view of US 2013/0246125 A1 to DiGioacchino et al. (hereinafter ‘DIGIOACCHINO’).

Claim 3 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the method as set forth in claim 1.
The combination of KARA, ENGLUND, LEE, and LEAUTE does not specifically disclose, but DIGIOACCHINO discloses, wherein each of the first geographical parameter and the second geographical parameter defines a distance from a venue (see ¶[0047]; retrieve transaction records associated with services provided within a distance of a departure airport).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with geographic filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions within a distance of an airport.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 4 (Previously Presented)
The combination of KARA, ENGLUND, LEE, LEAUTE, and DIGIOACCHINO discloses the method as set forth in claim 3.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein the second time window is based on an event at the venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include 

Claim 8 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the method as set forth in claim 1.
The combination of KARA, ENGLUND, LEE, and LEAUTE does not specifically disclose, but DIGIOACCHINO discloses, further comprising: receiving, by the expenditure tracking server, the plurality of basket data sets from the plurality of POS terminals; and determining spending behaviors of a plurality of consumers associated with the plurality of transaction authorization requests (see ¶[0052]; the analysis server may categorize the transaction records into categories).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions that are categorized.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 9 (Previously Presented)
The combination of KARA, ENGLUND, LEE, LEAUTE, and DIGIOACCHINO discloses the method as set forth in claim 8.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein each of the basket data sets comprises stock keeping unit (SKU) data see ¶[0034]; the products and/or services can be identified via stock-keeping unit numbers).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses 

Claim 10 (Currently Amended)
The combination of KARA, ENGLUND, LEE, LEAUTE, and DIGIOACCHINO discloses the method as set forth in claim 9.
KARA does not specifically disclose, but LEE discloses, wherein determining the spending behaviors identifies a percentage of spend at the first merchant based on an aggregate spend at the first merchant and the second merchant, and wherein the percentage of spend is further based on the SKU data (see ¶[0058]; share-of-wallet analysis indicates what percentage of spending done by a cardholder in a merchant category occurs with a specific merchant in that category).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12).  LEE discloses matching payment account to mobile device to create profiles for accounts.  It would have been obvious for one of ordinary skill in the art to conduct analysis as taught by LEE in the system executing the method of DIGIOACCHINO with the motivation to analyze account profiles.


Claim 13 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the computer-readable medium as set forth in claim 11.
The combination of KARA, ENGLUND, LEE, and LEAUTE does not specifically disclose, but DIGIOACCHINO discloses, wherein each of the first geographical parameter and the second geographical parameter defines a distance from a venue (see ¶[0047]; retrieve transaction records associated with services provided within a distance of a departure airport).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with geographic filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions within a distance of an airport.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 14 (Previously Presented)
The combination of KARA, ENGLUND, LEE, LEAUTE, and DIGIOACCHINO discloses the computer-readable medium as set forth in claim 13.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein the second time window is based on an event at the venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 18 (Previously Presented)
The combination of KARA, ENGLUND, LEE, and LEAUTE discloses the system as set forth in claim 16.
The combination of KARA, ENGLUND, LEE, and LEAUTE does not specifically disclose, but DIGIOACCHINO discloses, wherein each of the first geographical parameter and the second geographical parameter defines a distance from a venue (see ¶[0047]; retrieve transaction records associated with services provided within a distance of a departure airport).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with geographic filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions within a distance of an airport.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.

Claim 19 (Previously Presented)
The combination of KARA, ENGLUND, LEE, LEAUTE, and DIGIOACCHINO discloses the system as set forth in claim 18.
KARA does not specifically disclose, but DIGIOACCHINO discloses, wherein the second time window is based on an event at the venue (see ¶[0039]; monitor transactions near to a date.  Examples include the date of a flight, concert, or sporting event).
KARA discloses a method for analyzing entity performance that includes graphing time series business data (see Fig 12) with time filters (see ¶[0089]. DIGIOACCHINO discloses business analytics that include transactions near a date.  It would have been obvious to include the filter as taught by DIGIOACCHINO in the system executing the method of KARA with the motivation to analyze business data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624